In Mandamus. On motion to dismiss. Motion denied. Alternative writ granted. Briefing schedule set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05.
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file a brief within 10 days of the filing of the evidence; respondent shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 7 days after the filing of respondent’s brief.
O’Connor, C.J., and O’Donnell, Kennedy, French, O’Neill, Fischer, and DeWine, JJ., concur.